DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 4/28/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.

Claim Status
Claims 1-3, 7-11, and 18 stand rejected. Claims 4-6 are cancelled. Claim 12-17 are withdrawn. Claims 1-3, and 7-18 are pending.

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. Applicant argues on Pg2 that a person of ordinary skill in the art would not modify the tubular filter elements of White with the non-tubular elements of Morris.
In response to applicant's argument that “White would not be combined with the non-tubular elements of Morris, but, rather, with the tubular element of Morris.” On Pg2-3 first bullet point. The Examiner respectfully disagrees, and notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applicant further discuses on Pg3 bullet points 2 and 3; the tubular filter element 80 of Morris. The Examiner further notes that Morris is relied upon for providing a surface modification, and not the tubular element 80 of Morris. 

Applicant has provided an affidavit by Jérôme Anquetil, the inventor of the instant application. The inventor has pointed towards Morris as being a part of a non-tangential, or frontal, filtration in bullet point 4 of the affidavit, and further discusses the tubular surface of Morris in bullet points 6-7 and 11. 
The Examiner reiterates that the combination does not utilize Morris for the tubular element 80, but for the surface modification of the moguls. The combination further combines the references for the provided benefit of 
“a non-planar inlet surface with a substantial area which permits a high flow rate through a filter for removing solid inclusions and impurities (See Morris Fig. 1-6/15-18, C1L3-9, C2L7-17; inlet surface formed with moguls and valleys, which increase the tortuosity of the flow so that it enhances the deposition of foreign matter from the fluid onto the filter.). Since the increased inlet surface areas of the filters permit substantially more fluid to flow through the filters at a greater flow rate than is possible with the available commercial filters, and further can increase the filtration capacity of the filters while and increases the flow rate of the fluid passing through the filters (See Morris C2L36-46).” (See rejection of claim 1 below).

Applicant further argues that the combination of White and Morris would not lead to the claimed invention, as the amount of deposited substances in these valleys increases, and, consequently, the thickness of the cake, resulting in an increase in clogging. The Examiner respectfully disagrees, and notes that in response to applicant's argument that White and Morris would not lead to the claimed invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Furthermore, Applicant’s arguments regarding “the amount of deposited substances in these valleys increases, and, consequently, the thickness of the cake, resulting in an increase in clogging” appears to be conclusory as there has been no scientific evidence provided to indicate that the combination of White and Morris would result in an increase in clogging due to the amount of deposited substances in the valleys and thickness of the cake.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White (GB2223690) in view of Morris et al. (US5785851; hereinafter “Morris”) and Herczeg (US2003/0140790).
Applicant’s claims are towards an apparatus.
Regarding claims 1-3, 7, 10, and 18; White discloses a tangential flow separator element for separating a fluid medium for treatment into a filtrate and a retentate, said separator element comprising 
A) a monolithic rigid porous support of rectilinear structure with a plurality of channels having walls that are continuously covered by at least one filter separator layer that serves to filter the fluid medium for treatment (See White Fig. 1-3, Pg3L9-11; fluid travels along the tube, and along membrane layer 2, where permeate passes out of the side of membrane 1. The walls are continuously covered by the membrane layer and the grooves of the layers. Fig. 2; inner membrane layer 13 on tubular membrane block 11, has a permeate channel flow path 15), each of said plurality of channels presenting an inlet for the fluid medium for treatment located at one of the ends of the monolithic rigid porous support, and an outlet for the retentate positioned at another end of the monolithic rigid porous support (See White Fig. 1-3, Pg3L9-11; fluid flows in the direction of arrow 3, i.e. enters on one end, while the other end has permeate, free from solids, that flows through another end (permeate flows through the path of arrow 4). Fig. 2; flow path 14, with a permeate filtered material passes through arrow pathway 15), in order to recover a filtrate from the outside surface of the monolithic rigid porous support (See White Fig. 1/2, P3L9-11; fluid flow in the direction of arrows 14, where inlet is at the bottom, and fluid exits from the top of the filter. Additionally, fluid may enter the bottom at 3, and leaves the top of the filter as the permeate through the pores of the filter membrane layer 2), 
C) wherein the interior are configured to promote turbulence in the fluid when the fluid flows inside said plurality of channels (See White Fig. 3a; the obstacles (i.e. the indented striations) cause a discontinuous cylindrical channel 12. C3L23-26; flow shown by arrows 14 is turbulent. C4L8-11; stellated contour of the cross section increases tendency for turbulent flow to take place.), 
F) wherein the interior is identical in material and porous texture to the monolithic rigid porous support, wherein the interior present continuity of material and of porous texture with the monolithic rigid porous support (See White Fig. 3b/3c; the propagated star-shaped cross section is made in conjunction with the inner channel 22, and also made to fit the membrane layer 23), wherein a right section of a channel of the plurality of channels is the shape defined by said channel being intersected by a plane that is perpendicular to the longitudinal axis (See White Fig. 1-3b/c; the channel 12’s right section can further been intersected by a plane that is perpendicular to the longitudinal axis).
White does not disclose B) wherein the monolithic rigid porous support defines obstacles to the flow of the fluid for treatment which extend from inside walls of each of said plurality of channels; D) wherein the obstacles have surfaces that are configured to come into contact with the fluid for filtering, and that face towards the inlet sloping in the flow direction of the fluid for treatment; E) wherein right sections of the plurality of channels vary along a longitudinal axis of the plurality of channels with respect to at least one of the following three criteria: an area, a shape, and a dimension of the right sections of said plurality of channels.
Morris relates to White by disclosing an elongated tubular filter for use in conjunction with discharge nozzles and further utilizes reticulated ceramic filter that is used to remove solid particles from liquids (See Morris C2L29-31). Morris further discloses that the reticulated ceramic filters have geometries that provide a non-planar inlet surface with a substantial area which permits a high flow rate through a filter for removing solid inclusions and impurities (See Morris Fig. 1-6; C1L3-9, C2L7-17; inlet surface formed with moguls and valleys, which increase the tortuosity of the flow so that it enhances the deposition of foreign matter from the fluid onto the filter.). The internal surfaces of the tubes (i.e. the surface that comes into contact with fluid for filtering) containing the mogul-like geometry with raised peaks with generally coplanar top surfaces and lower depressions or valleys (See Morris Fig. 1-6; C3L52-57, C4L22-29; as seen from the figures, the mogul-like geometries generate different patterns. Peaks 4, valleys 5 and inlet surface 3.).
Herczeg relates to the prior art by disclosing a polymer fiber membrane having convoluted inside and/or outside surfaces that are used in tangential filtration applications (Herczeg abstract; Pr. 6). Membranes having at least one convoluted surface (preferably with a convoluted inside surface) have improved capacity over typical hollow fiber membranes by having an increased surface area available for filtration (Herczeg Pr. 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide White’s tubular filter with Morris’ utilization of geometries on the internal surface with geometries from moguls and valleys, in order to provide a non-planar inlet surface with a substantial area which permits a high flow rate through a filter for removing solid inclusions and impurities (See Morris Fig. 1-6/15-18, C1L3-9, C2L7-17; inlet surface formed with moguls and valleys, which increase the tortuosity of the flow so that it enhances the deposition of foreign matter from the fluid onto the filter.). Since the increased inlet surface areas of the filters permit substantially more fluid to flow through the filters at a greater flow rate than is possible with the available commercial filters, and further can increase the filtration capacity of the filters while and increases the flow rate of the fluid passing through the filters (See Morris C2L36-46). Additionally, Herczeg suggests that the introduction of a convoluted surface (i.e. surface that is complex, such as containing Morris’ surface geometries) on the inside surface have an improved capacity over typical hollow fiber membranes by having an increased surface area available for filtration (Herczeg Pr. 6).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 2: The tangential flow separator element according to claim 1, wherein the at least one separator layer is deposited continuously on the inside walls of each of said plurality of channels, and completely covers the obstacles (See White Fig. 1/3b/3c, P2L3-7; the inner coating 2/13 are coated along the entire inner surface of the channels 12, i.e. continuous on the inside walls, and even covers the star-shaped cross section). 
Claim 3: The tangential flow separator element according to claim 1, wherein the inside walls of each of said plurality of channels have portions which act as the obstacles for promoting turbulence when the fluid is flowing inside said plurality of channels (See White Fig. 3a; the obstacles (i.e. the indented striations) cause a discontinuous cylindrical channel 12. C3L23-26; flow shown by arrows 14 is turbulent. C4L8-11; stellated contour of the cross section increases tendency for turbulent flow to take place. See Morris C3L31-32, Fig. 17, Fig. 1-3; C3L52-57; inlet surface 3 has undulating or mogul-like geometry, with raised peaks 4 with top surfaces and lower depressions or valleys 5. See Morris Fig. 1-6/15-18, C1L3-9, C2L7-17; inlet surface formed with moguls and valleys, which increase the tortuosity of the flow so that it enhances the deposition of foreign matter from the fluid onto the filter.). 
Claim 7: The tangential flow separator element according to claim 1, wherein the at least one separator layer is continuously deposited on the inside walls of each of said plurality of the channels and completely covers the obstacles (See White Fig. 1-3, Pg3L9-11; fluid travels along the tube, and along membrane layer 2, where permeate passes out of the side of membrane 1. The walls are continuously covered by the membrane layer and the grooves of the layers), and wherein the monolithic rigid porous support and the at least one separator layer each comprise a ceramic selected from: oxides, nitrides, carbides, and other ceramic materials, and mixtures thereof (See White Fig. 1/2, P2L17-29; the tubes are made by extruding the coarse porosity ceramic outer membrane. The inner membrane layer 2/13 is fit along the inner channels). 
Claim 10: The tangential flow separator element according to claim 1, wherein the outside surface of the monolithic rigid porous support presents a profile that is constant (See White Fig. 1; outside surface of tubular membrane 1 is constantly cylindrical).
Claim 18: The tangential flow separator element according to claim 1, wherein the obstacles have a shape selected from the group consisting of: portions in relief projecting from the inside wall of the support, and presenting the shape of half of an egg (See Morris Fig. 1-3, C3L52-57; mogul-like geometries on the inlet surface 3, peaks 4, valleys 5); portions in relief having a profile of a disk sector; bars, spherical, egg-shaped, or oblong obstacles extending diametrically inside the channel from two facing portions of the inside wall of the channel (See Morris Fig. 1-3, C3L52-57; mogul-like geometries on the inlet surface 3, peaks 4, valleys 5); and a helix formed on the inside wall of the channel.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over White (GB2223690) in view of in view of Morris et al. (US5785851; hereinafter “Morris”) and Herczeg (US2003/0140790), as applied to claim 1 above, and further in view of Nakayama et al. (US2004/0173094; hereinafter “Nakayama”).
Applicant’s claims are towards an apparatus.
Regarding claims 8 and 9; the combination of White, Morris, and Herczeg discloses the tangential flow separator element according to claim 1 (See claim 1 supra). The combination does not disclose that the monolithic rigid porous support presents a mean pore diameter lying in a range of from 4 μm to 40 μm.
However, the combination discloses that the membranes utilized in the filtration system may have a pore size in the nanometer range up to 100 micrometers (microns) (See White P1L1921). The membranes may further be ceramic compositions based on aluminum oxides, or polymer composition (See White P1L21-27). Furthermore, White’s tube comprises an outer layer of a porous material followed by an inner coating of a second porous material (See White P2L3-11; the outer and inner porous tubes).
Nakayama relates to the combination by being a porous membrane substrate that can be utilized in separation, and further discloses the porous membrane containing a porous substrate made of ceramic such as alumina (i.e. aluminum oxide) (See Nakayama at least par. [125]). Nakayama further indicates that the mean pore diameter of the porous substrate is not limited, but may have a mean pore diameter of 0.05 to 10 µm (See Nakayama at least par. [125]). Nakayama’s system further contains multiple layers within the porous substrate, namely a porous substrate layer with a mean pore diameter of 0.6 µm, with a zeolite layer (i.e. ceramic layer) deposited thereon (See Nakayama at least par. [123]). The deposited layer thickness is 10 times the mean pore diameter of the porous substrate, i.e. 6 µm (See Nakayama at least par. [123]). Such a configuration provides high mechanical strength, can prevent occurrence of defects such as cracks due to thermal stress, and can secure a sufficient flux (See Nakayama at least par. [124]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of White, Morris, and Herczeg’s separator that contains multiple porous substrate layers, that may be ceramic based on aluminum oxides, and have a thickness of up to 100 µm, with Nakayama’s multiple porous substrate layer made of ceramic such as alumina (i.e. aluminum oxides) with a mean pore diameter of 0.05 to 10 µm, since both suggest utilizing multiple porous substrates with a ceramic media, and Nakayama suggests modifying one of the thickness’ of the substrate to be 10 times the mean pore diameter of the porous substrate, in order to provide a configuration with high mechanical strength, can prevent occurrence of defects such as cracks due to thermal stress, and can secure a sufficient flux (See Nakayama at least par. [124]). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 9: The tangential flow separator element according to claim 8, wherein the mean pore diameter corresponds to a d50 value for a volume distribution, at which 50% of the total volume of the pores corresponds to the volume of the pores having a diameter less than the d50 value wherein the volume distribution is obtained by mercury penetration (See claim 8 supra. The Examiner notes that the claim limitation is seen as an implicit property of the mean pore diameter recited in claim 8. Any membrane must have its pore size properly determined. Thus, the mean pore diameter is the overall pore size of a specific membrane, which has been shown to fall within the claimed range of 4-40 µm from the aforementioned combination.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over White (GB2223690) in view of in view of Morris et al. (US5785851; hereinafter “Morris”) and Herczeg (US2003/0140790), as applied to claim 1 above, and further in view of Clark et al. (GB2469582 hereinafter “Clark”).
Applicant’s claims are towards an apparatus.
Regarding claim 11; the combination of White, Morris, and Herczeg discloses the tangential flow separator element according to claim 1 (See claim 1 supra). The combination does not disclose wherein the obstacles made in at least two of said plurality of channels are different from each other. White further discloses the interior porous layer has a stellated cross section (See White Fig. 3b/c, P4L1-11).
However, Clark relates to the combination by disclosing a porous filter material with inner and outer porous layers with a castellated or stellated interior (See Clark at least abstract). Clark further discloses that prior systems had symmetrical castellations and stellations (See Clark at least P2L9-14), however, Clark’s filter tubes may have an asymmetric and a greater than one number of castellations or stellations to create an improved flow performance (see Clark at least P10L9-18, Fig. 2; i.e. the obstacles within the channels (castellations/stellations)) are different and not all equivalent, thus asymmetric.). The utilization of an odd number in an asymmetric distribution leads to the creation of greater turbulence at lower cross flow volumetric flow rates and average velocity resulting in a reduction in energy (i.e. pumping requirements) (See Clark at least P10L9-18).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of White, Morris, and Herczeg’s filter tube with stellated flow paths, with Clarks usage of stellated and castellated flow paths in an asymmetric configuration in order to have an odd number in an asymmetric distribution leads to the creation of greater turbulence at lower cross flow volumetric flow rates and average velocity resulting in a reduction in energy (i.e. pumping requirements) (See Clark at least P10L9-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drury (US2011/0100900) discloses a monolithic membrane module for liquid filtration and further discusses the monolithic body having any desired predetermined size and shape and further suggests non-limiting monolith cross-sectional shapes or device cross-sectional perimeters include ellipses, ovals, circles, rectangle, square, pentagonal, hexagonal, octagonal, and the like (Pr. 29). 
Dupuy (US2010/0133191) discloses a tangential flow filtration having an elongated tubular shape. The elongated tube contains channels 14,a-c.
Grangeon (US5853582) discloses a tubular filtering element with a plurality of channels situated on a circle. The channels are not circularly shaped, and can have passageways that vary in shape.
Olapinski (US5454947) discloses a ceramic tangential flow filtration where it contains an elongated support body with coaxial channels running through it. The filtrate produced in great amounts through the relatively coarse membrane passes through the thin wall of the outer support body wall as well as the wedge-shaped webs with little pressure loss, from the interior of the support body to the circumferential surface of the filter element where it can be captured by a suitable apparatus (C2L51-56). 
Kaya et al. (NPL Kaya – Effects of Surface Roughness on the Performance of Tangential Inlet Cyclone Separators), discloses Abstract: That increase of relative roughness due to corrosion, wear, or accumulation of particles on the inner walls considerably influences the tangential velocity, cyclone separation efficiency, and cyclone pressure drop especially for high inlet velocities. Decrease in cyclone collection efficiency and pressure drop with the increase in surface roughness are found to be more pronounced for high values of relative roughness.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779   

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779